2uv750019 department of the treasury internal_revenue_service washington d c uniform issue list sep legend individual a_trust a individual b state c company m company n section statutes x dear this is in response to a request for a letter_ruling submitted on behaif of trust a by its authorized representative in correspondence dated date as supplemented by correspondence dated march and august and and a telephone conversation on date under sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested individual a whose date of birth was age individual a’s spouse predeceased her on december was survived by three daughters including individual b all of whom were alive as of the date of this ruling_request died on date at individual a page individual a established trust a which has not been amended on april revoked or otherwise changed since that date section first paragraph b of trust a provides that the trust was revocable by individual a thus at the death of individual a_trust a became irrevocable individual a’s three daughters are the trustees of trust a_trust a is valid under the laws of state c wherein individual a resided on the date of her death it has been represented that section of statutes x exempts an individual_retirement_arrangement ira from any and all claims against a decedent as of date individual a was the owner of two iras one maintained with company m and the other maintained with company n by means of a beneficiary trust a was named the beneficiary of individual a’s designation dated january ira maintained with company m by means of a beneficiary designation dated may trust a was named the beneficiary of individual a’s ira maintained with company n company m the custodian of one ira has been provided with information concerning the terms of trust a and the identities of the beneficiaries thereof company n the custodian of the other ira has also been provided with information concerning the terms of trust a and the identities of the beneficiaries thereof both company m and company n were provided with this information prior to date section third paragraphs a through c of trust a provides that at the death of individual a the balance of the trust a assets including the iras was to be held in trust for the beneficiaries individual a’s three daughters pursuant to the terms of trust a individual b would receive percent of the assets another daughter would receive percent of the assets and the third daughter would receive percent of the assets the language of trust a contains no conditions limiting the payment of the ira assets held in trust a to the three daughters the co-trustees of trust a propose to divide the company m and company n iras by means of trustee-to-trustee transfers into six distinct iras each for the separate benefit of the named daughter each transferee ira will be maintained in the name of individual a deceased for example one transferee company m ira and one transferee company n ira will be maintained in the name of individual a deceased for the benefit of individual b beneficiary thereof as a result of being named such under trust a distributions from each of these transferee iras will be made over the life expectancy of the eldest of the three beneficiary-daughters of the iras your authorized representative has asserted that the funds in both iras have not been distributed except for required minimum distributions intended to meet the requirements of sec_401 of the code in subsequent to the death of individual a the required minimum distributions were paid to trust a based on the facts and representations the following rulings were requested the beneficiary iras created by means of trustee-to-trustee transfers which will be titled individual a deceased fbo individual b constitute inherited iras as that term is defined in sec_408 of the code page the creation of the above-referenced iras for the benefit of individual b by means of trustee-to-trustee transfers as provided in revrul_78_406 shall not constitute taxable_distributions or payments as those terms are defined for purposes of sec_408 of the code to individual b nor will they be considered attempted rollovers of the iras to individual b the ira created by a trustee-to-trustee transfer of a portion of the ira maintained by individual a at her death with company m to an ira set up in the name of individual a to benefit individual b may be maintained separately from the ira created by a trustee-to- trustee transfer of a portion of the ira maintained by individual a at her death with company n to an ira set up in the name of individual a to benefit individual b for purposes of determining the required minimum distributions under sec_401 of the code the minimum distribution_requirements under sec_401 of the code concerning the iras created by trustee-to-trustee transfers for the benefit of individual b may be met by distributing amounts annually from each distinct ira created for the benefit of individual b computed using the remaining life expectancy of the eldest daughter-beneficiary utilizing the single life expectancy table provided at sec_1_401_a_9_-9 question answer-1 of the income_tax regulations regulations beginning with the calendar_year for each year after calendar_year the life expectancy for is reduced by one in accordance with sec_1 a01 2x9 q a- c of the regulations with respect to your ruling requests sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit an ira trust is maintained sec_401 of the code provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the ira holder attains age sec_401 of the code provides in general that if a plan participant ira holder dies after the distribution of his interest has begun in accordance with subparagraph a ii after his required_beginning_date the remaining portion of his interest must be distributed at least as rapidly as under the method of distribution being used under subparagraph a ii as of the date of death page final regulations under sec_401 and sec_408 of the code were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite_19_irb_852 date the preamble to the regulations in relevant part provides that the regulations apply for determining required minimum distributions for calendar years beginning after date sec_1_401_a_9_-4 of the regulations q a-4 provides in pertinent part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the ira holder’s death sec_1_401_a_9_-4 q a-3 of the regulations provides that only individuals may be designated beneficiaries for purposes of sec_401 of the code a person who is not an individual such as an employee’s estate may not be a designated_beneficiary further sec_1_401_a_9_-4 q a-5 a provides in pertinent part that a_trust is not a designated_beneficiary even if the trust is named as a beneficiary consequently trust ais not a designated_beneficiary of individual a’s iras even though trust a was named by individual a as the beneficiary of her iras however sec_1_401_a_9_-4 q a-5 a of the regulations further provides that if the requirements of paragraph b of q a-5 are met and the required_documentation as described in q a-6 b is provided to the plan_administrator by the trustee of the trust the beneficiaries of the trust will be treated as having been designated as beneficiaries of the employee under the plan for purposes of code sec_401 if these requirements are met the trust is a see-through trust and is a named beneficiary of the ira as of the date of the ira owner's death and the beneficiaries of the trust with respect to the trust’s interest in the ira may be considered designated beneficiaries for purposes of determining the distribution period for payment of benefits from the ira under sec_401 of the code sec_1_401_a_9_-4 q a-5 provides that beneficiaries of a_trust with respect to the trust’s interest in an employee’s benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact that there is no corpus the trust is irrevocable or the trust contains language to the effect it becomes irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust’s interest in the employee’s benefit are identifiable within the meaning of a-1 of this section from the trust instrument the documentation described in a-6 of this section has been provided to the plan_administrator sec_1_401_a_9_-4 q a-6 b of the regulations provides in relevant summary that at a minimum documentation sufficient to enable an ira custodian to identify beneficiaries of an ira must be provided by a trustee to the custodian by october of the calendar_year immediately following the calendar_year in which the ira owner died sec_1_401_a_9_-5 q a-5 a of the regulations provides in summary that if an employee dies on or after his required_beginning_date the applicable distribution period for distribution calendar years after the distribution calendar_year containing the page 20v750019 employee’s date of death is either- if the employee has a designated_beneficiary as of the date determined under a-4 of sec_1_401_a_9_-4 the longer of- i the remaining life expectancy of the employee’s designated_beneficiary determined in accordance with paragraph c or of this a-5 and ii the remaining life expectancy of the employee determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-5 q a-5 c of the regulations provides in general that with respect to an employee who has a non-spouse designated_beneficiary the applicable distribution period measured by the beneficiary’s remaining life expectancy is determined using the beneficiary's age as of the beneficiary’s birthday in the calendar_year immediately following the calendar_year of the employee’s death in subsequent years the applicable distribution is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee’s death sec_1_401_a_9_-5 q a-7 of the regulations provides in general that if more than one beneficiary is designated as a beneficiary by an employee as of the applicable_date for determining the designated_beneficiary under a-4 of sec_1_401_a_9_-4 the beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining required distributions sec_1_401_a_9_-9 q a-1 of the regulations provides the relevant single life expectancy table sec_1_401_a_9_-8 q a-2 a of the regulations provides the separate_account rules with respect to defined contribution plans a separate_account is an account under which the beneficiary or beneficiaries differ from the beneficiary or beneficiaries of the other accounts in general if separate_accounts are set up for years subsequent to the calendar_year containing the date on which the separate_accounts were established or the date of death if later a separate_account under a plan is not aggregated with the - other separate_accounts under the pian in order to determine whether the distributions from such separate_account satisfy the requirements of sec_401 of the code instead the rules in sec_401 apply separately to each separate_account under the plan sec_1 a -8 q a-3 of the regulations provides that a separate_account is a separate portion of an employee’s benefit reflecting the separate interest of the employee’s beneficiaries under the plan as of the date of the employee’s death for which separate_accounting is maintained the separate_accounting must allocate all post- death investment gains and losses contributions and forfeitures for the period prior to the establishment of the separate_accounts on a pro-rata basis in a consistent and reasonable manner among the separate_accounts sec_1_401_a_9_-4 q a-5 c of the regulations provides in relevant part that the separate_account rules are not available to beneficiaries of a_trust with respect to the trust’s interest in an employee’s benefit u750019 page sec_408 of the code provides generally that in accordance with the rules of sec_72 amounts paid or distributed from an ira are included in gross_income by the payee or distributee sec_408 of the code provides in general that amounts from an inherited ira cannot be rolled over into another ira in general an inherited ira is an ira maintained by an individual who acquired said ira by reason of the death of another if the acquiring individual is not the surviving_spouse of said other individual in this case as noted above individual b is individual a’s daughter revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in code sec_408 furthermore such a transfer does not constitute a rollover_distribution revrul_78_406 is applicable if the trustee-to-trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary the beneficiary accomplishing such a post-death trustee-to-trustee transfer need not be the surviving_spouse of a deceased ira holder the issue raised in this ruling_request is whether a beneficiary-daughter of an ira holder may after the death of the ira holder transfer her percent interest in the deceased’s iras to iras set up to solely benefit her and whether she may receive distributions from her beneficiary iras without regard to the distribution decisions made by the other ira beneficiaries although neither the code nor the regulations promulgated under sec_401 of the code preclude the posthumous division of the company m ira into more than one ira or the company n ira into more than one ira the regulations do preclude separate_account treatment for code sec_401 purposes where amounts pass through a_trust additionally a trustee-to-trustee transfer as described in revrul_78_406 does not constitute a distribution or payment as those terms are defined for purposes of sec_408 of the code thus such a transfer may be accomplished by the beneficiary of an ira of a deceased individual furthermore a trustee-to-trustee transfer from one ira to another may be accomplished after the date of death of an ira owner by a beneficiary of said ira owner as long as the transferee ira account remains in the name of the decedent for the benefit of the beneficiary _ in this case trust a was the named beneficiary of individual a’s iras maintained with companies m and n trust a was established by individual a was valid under the laws of state c and became irrevocable at the death of individual a documentation relating to trust a’s status as beneficiary of individual a’s interest in the iras maintained by companies m and n was given to the ira administrators by the date required under the regulations furthermore the service notes that the identity of each person entitled to receive any portion of individual a’s interest in the iras upon her death is determinable by perusing the provisions of trust a the beneficiaries of trust a in addition relevant were individual b and her two sisters who were all daughters of individual a page 20u750019 individual b intends to accomplish trustee-to-trustee transfers of her interest in individual a’s iras such transfers will be into iras established and maintained in the name of individual a to benefit individual b the regulations cited above provide that only individuals may qualify as designated beneficiaries for purposes of sec_401 of the code thus trusts were ineligible to qualify as such of the trust a beneficiaries one of the daughters other than individual b has the shortest life expectancy as noted above the separate_account rules of sec_1_401_a_9_-8 q a-2 a of the regulations do not apply to amounts passing through a_trust thus the required minimum distributions from any iras created by trustee-to-trustee transfers from trust a on behalf of individual b irrespective of her age must be based on the life expectancy of the eldest beneficiary-daughter in this case the table to be used to determine required minimum distributions is found at sec_1_401_a_9_-9 q a-1 of the regulations furthermore the applicable distribution period must be computed in accordance with sec_1_401_a_9_-5 q a-5 c of the regulations therefore with respect to your ruling requests we conclude as follows the beneficiary iras created by means of trustee-to-trustee transfers which will be titled individual a deceased fbo individual b constitute inherited iras as that term is defined in sec_408 of the code the creation of the above-referenced iras for the benefit of individual b by means of trustee-to-trustee transfers as provided in revrul_78_406 shall not constitute taxable_distributions or payments as those terms are defined for purposes of sec_408 of the code to individual b nor will they be considered attempted rollovers of the iras to individual b the ira created by a trustee-to-trustee transfer of a portion of the ira maintained by individual a at her death with company m to an ira set up in the name of individual a to benefit individual b may be maintained separately from the ira created by a trustee-to- trustee transfer of a portion of the ira maintained by individual a at her death with company n to an ira set up in the name of individual a to benefit individual b for purposes of determining the required minimum distributions under sec_401 of the code the minimum distribution_requirements under sec_401 of the code concerning the iras created by trustee-to-trustee transfers on behalf of individual b may be met by distributing amounts annually from each distinct ira created for the benefit of individual b calculating the remaining life expectancy using the age of the eldest daughter-beneficiary and the single life expectancy table provided at sec_1_401_a_9_-9 q a-1 of the regulations beginning with the calendar_year reduced by one for each subsequent calendar_year in accordance with sec_1_401_a_9_-5 q a-5 c of the regulations no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto page 20u750019 this letter assumes that individual a’s iras are and were qualified under sec_408 of the code at all times relevant thereto it also assumes that the transferee iras to be set up by individual b will also meet the requirements of sec_408 at all times relevant thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to ld at sincerely yours employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
